DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to application 16/758,903 that entered the national stage under § 371 on April 24, 2020 and presented 42 claims.  By way of the preliminary amendment of April 24, 2020, claims 1-42 were cancelled and claims 43-62 were added as new claims.  Claims 43-62 remain pending in the application.
Claim Objections
Claims 43, 50, and 56 are objected to because of the following informalities: “when the terminal in an unlocked state” should read “when the terminal is in an unlocked state.”  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(NOTE: within the Examiner’s parenthetical explanations below, material within quotation marks is language quoted from the prior art reference, underlined material is language quoted from the claims, and material within brackets is material altered from either a prior art reference or a claim.  Regarding the reconstruction of the claims, a numbered footnote indicates a primary phrase to be first moved upwards to the first Or more succinctly, move numbered material first, lettered material last.)
A.	Claims 43-62 are rejected under 35 U.S.C. 103 as being unpatentable over Buck (US 2014/0201844, “Buck”) in view of Barr et al. (US 2014/0029810, “Barr”), and further in view of Guzik (US 2011/0018998, “Guzik”).
Regarding Claim 43
Buck discloses
A method (abstract, Fig. 4), comprising: 
obtaining, by a terminal, an image through a front-facing camera…1 (Fig. 4, ¶ [0074], “More particularly, in a step 410, the system obtains a first image of an area from a front-facing camera of a mobile communications device [serving as a terminal].”), 
the terminal comprises the front-facing camera and a display screen (Fig. 3, ¶ [0063], “A front surface of the [terminal] device includes a [display] screen 322 and a camera 323 (e.g., front-facing camera).”), and 
the front-facing camera and the display screen are on a same side of the terminal (Fig. 3, ¶ [0063], i.e., a front-facing camera and display screen must be on the same side of the terminal to capture images in front of the display screen, including the user and shoulder surfer; in contrast, the rear-facing facing camera is on the opposite side of the display screen in which the user and shoulder surfer cannot be captured by the rear-facing camera.  See MPEP § 2141(III), stating “Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all ; 
capturing…2, by the terminal, the image in response to detecting the image comprises a user (Fig. 20, ¶ [0128], “In another embodiment, as shown in FIG. 20, not only is part or all of the screen obscured, but a message is displayed with a large picture [or captur[ed] image] of the background change (e.g., watcher or shoulder surfer [as the user other than a preset user]), to deter the watcher from further shoulder surfing.”) other than a preset user (¶¶ [0147]-[0149], “When a person [as a preset user] is concentrating on using a device, that person's gaze is directed towards the device screen,” i.e., the gaze of the legitimate user is the preset user based upon the gaze; and “In this specific embodiment the mobile device 2310 uses the camera 2320 to recognize that there is a shoulder surfer 2340 [as a user], a person who is not the [preset] user 2330, whose gaze 2350 is directed at the display screen of the mobile device.”); and 
3 ….  
Buck doesn’t disclose
	1 … when the terminal in an unlocked state,
	2 …and storing [the captured image]
	3 sending, by the terminal, to a target device, the image comprising the user other than the preset user.
Barr, however, discloses
	1 … when the terminal in an unlocked state (¶ [0049], “In some implementations, producing a security response [that responds to the captured shoulder surfer] includes disabling a feature associated with the device. For example, the device can lock the display screen [that previously existed in an unlocked state] so that privacy-sensitive content cannot be seen on the display screen. In some implementations, the disabled feature is an application (e.g., an online banking application).”),
Guzik, however, discloses
	2 …and storing [the captured image] (¶ [0303],  “It is not uncommon for a resident to constantly carry or have access to a telecommunication device that is equipped with a camera and a microphone, video capture application that enables the capture of still shots or full-motion video clips that includes audio,” and “Such data assets may be provided in the form of live feeds, or pre-recorded [or stor[ed]] video or still images”)
	3 sending, by the terminal, to a target device, the image comprising the user other than the preset user (¶ [0303], “Moreover, such telecommunication devices may also be capable of data connectivity [and thus sending] by connecting to the Internet via a wired communication connection (e.g., Ethernet) and/or a wireless communication connection (e.g., Wi-Fi, 3G, edge, and/or the like). The embodiments as disclosed enable the users of such mobile devices to provide data assets [or the image] to a law enforcement NOC described above;” and ¶ [0304], “As described above with respect to FIG. 2, the uploaded still shots 1504 may be stored in the central store 150 [serving as a target device] for further analysis.”).
	Regarding the combination of Buck and Barr, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the camera system of Buck to have included the locking feature of Barr. One of ordinary skill in the art would have been motivated to incorporate the locking feature of Barr because Barr teaches that when a security response is required due to a shoulder surfer, the screen is locked “so that privacy-sensitive content cannot be seen on the display screen,” see Barr ¶ [0049], which improves security.
	Regarding the combination of Buck-Barr and Guzik, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the camera system of Buck-Barr to have included the target-device feature of Guzik. One of ordinary skill in the art would have been motivated to incorporate the target-device feature of Guzik because Guzik teaches that the storing and uploading of images to a target device can “enable the users of such mobile devices to provide data assets to a law enforcement,” see Guzik ¶ [0303].
Regarding Claim 44
Buck in view of Barr, and further in view of Guzik (“Buck-Barr-Guzik”) discloses the method of claim 43, and Buck further discloses
wherein the method further comprises: automatically presenting the image comprising the user other than the preset user (¶ [0149], “Upon recognition of a gaze directed at the display screen the mobile device can [automatically and without any action from the preset user] take a responsive action, such as blanking out the display screen or obscuring some or all of the information on the display screen, as shown in FIG. 24;” and ¶ [0128], “not only is part or all of the screen obscured, but a message is displayed with a large picture of the background change (e.g., watcher or shoulder surfer [or user other than the preset user]), to deter the watcher from further shoulder surfing,” i.e, the automatic responsive action includes display a large picture of the shoulder surfer).  
Regarding Claim 45
Buck-Barr-Guzik discloses the method of claim 43, and Buck further discloses
wherein obtaining, by the terminal, the image through the front-facing camera (Fig. 20, ¶ [0128]) when the terminal in the unlocked state (Barr ¶ [0049]), comprises: 
automatically obtaining, by the terminal, the image through the front-facing camera (¶¶ [0128], [0149]) when the terminal displays an interaction interface of a preset application (¶ [0095], “This allows background monitoring to occur without occupying screen real estate. A user can be working on their device and viewing information on the screen (e.g., viewing their banking account [through an interaction interface of a preset application]) while the system unobtrusively monitors the area in which the user is working;” and Fig. 17, ¶ [0125], “As shown in FIG. 17, upon detecting a change in background and thus the presence of a possible watcher, the mobile device can obscure the content [of the interaction interface of a preset application] of some or all fields containing information previously entered by the user or which are of a sensitive nature.”).  
Regarding Claim 46
Buck-Barr-Guzik discloses the method of claim 43, and Buck further discloses 
wherein the method further comprises: providing prompt information, wherein the prompt information prompts a user to pay attention to protecting personal information (Figs. 14 & 26, ¶ [00169], “In a step 2620, upon determining that the direction of the gaze [(which is promptly determined because a gaze can rapidly change)] is towards the screen, the system can alert [and prompt] the user [to pay attention to protecting personal information], i.e., provide an indication to the user of the device that the person (e.g., shoulder surfer or watcher) is watching the device screen. The types of alerts that may be provided can be as shown in FIG. 14 and described in the discussion accompanying FIG. 14.”).  
Regarding Claim 47
Buck-Barr-Guzik discloses the method of claim 43, and Buck further discloses
wherein the method further comprises: presenting a preset interface on the display screen (Fig. 20, ¶ [0128], i.e., the window with the message, “WHAT ARE YOU LOOKING AT?” comprises a preset interface on the display screen; and ¶ [0122], “The type of alert provided by the system can be user-configurable [and thus preset]. For example, one user may select an alert type that captures an image of the background change (e.g., shoulder surfer appearing in background) and displays the image on the screen for both the user and shoulder surfer to see (e.g., 1440).”) in response to detecting the image comprises the user other than the preset user (¶¶ [0128], [0147]-[0149]).  
Regarding Claim 48
Buck-Barr-Guzik discloses the method of claim 43, and Buck further discloses
wherein a focus window of the front-facing camera is focused on the user other than the preset user (Fig. 20, ¶ [0128], i.e., the image obtained by the front-facing camera includes a focus window that shows shoulder surfer as the user other than the preset user).  
Regarding Claim 49
Buck-Barr-Guzik discloses the method of claim 43, and Guzik further discloses
wherein the target device comprises a server or a device other than the terminal (¶¶ [0303]-[0304], “After taking a series of still shots [with the user device 1503 that serves as the terminal], the witness 1502 may upload the still shots 1504 to the web service 120 via the Internet,” and “As described above with respect to FIG. 2, the uploaded still shots 1504 may be stored in the central store 150 [as the target device that is other than the terminal or mobile device 1503] for further analysis.”).
	Regarding the combination of Buck-Barr and Guzik, the rationale to combine is the same as provided for claim 43 due to the overlapping subject matter between claims 43 and 49.
Regarding Independent Claims 50 and 56
With respect to independent claims 50 and 56, a corresponding reasoning as given earlier for independent claim 43 applies, mutatis mutandis, to the subject matter of claims 50 and 56. Therefore, claims 50 and 56 are rejected, for similar reasons, under the grounds set forth for claim 43. 
Regarding Dependent Claims 51-54 and 57-60
With respect to dependent claims 51-54 and 57-60, a corresponding reasoning as given earlier for dependent claims 44-47 applies, mutatis mutandis, to the subject matter of claims 51-54 and 57-60. Therefore, claims 51-54 and 57-60 are rejected, for similar reasons, under the grounds set forth for claims 44-47.
Regarding Dependent Claims 55 and 62
With respect to dependent claims 55 and 62, a corresponding reasoning as given earlier for dependent claim 49 applies, mutatis mutandis, to the subject matter of claims 55 and 62. Therefore, claims 55 and 62 are rejected, for similar reasons, under the grounds set forth for claim 49. 
Regarding Dependent Claim 61
With respect to dependent claim 61, a corresponding reasoning as given earlier for dependent claim 48 applies, mutatis mutandis, to the subject matter of claim 61. Therefore, claim 61 is rejected, for similar reasons, under the grounds set forth for claim 48. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D'ARCY WINSTON STRAUB whose telephone number is (303)297-4405. The examiner can normally be reached Monday-Friday 9:00-5:00 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHOKKUMAR B PATEL can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D'Arcy Winston Straub/Examiner, Art Unit 2491